 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    DAVID ALLEN GILLUM,

 9                               Plaintiff,                 CASE NO. C19-1859-RSM-BAT

10           v.                                             ORDER DENYING SECOND
                                                            MOTION FOR COUNSEL
11    OWENS, et al.,

12                               Defendant.

13          Plaintiff proceeds pro se and in forma pauperis in this action pursuant to 42 U.S.C. §
14   1983. Plaintiff previously moved for appointment of counsel in this case and that motion was
15   denied without prejudice. Dkt. 6, 7. Plaintiff now moves again for appointment of counsel raising
16   substantially the same arguments and facts as he presented in his first motion. Dkt. 9. Plaintiff’s
17   motion (Dkt. 6) is DENIED WITHOUT PREJUDICE for the same reasons stated in this Court’s
18   prior order denying his first motion for counsel. See Dkt. 7.
19          DATED this 7th day of January, 2020.
20

21                                                               A
                                                           BRIAN A. TSUCHIDA
22                                                         United States Magistrate Judge

23



     ORDER DENYING SECOND MOTION FOR
     COUNSEL - 1
